244 F.2d 958
Alonzo Henry JOHNSTONv.UNITED STATES of America.
No. 5543.
United States Court of Appeals Tenth Circuit.
March 8, 1957.

Appeal from the United States District Court for the District of Wyoming.
No appearance for appellant.
John F. Raper, Jr., U. S. Atty. and William G. Walton, Asst. U. S. Atty., Cheyenne, Wyo., for appellee.
Before MURRAH, PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Cause remanded to the district court March 8, 1957 on motion of appellee for hearing on factual matters contained in appellant's application for relief under 28 U.S.C. § 2255.